Title: To James Madison from James Bowdoin, 18 December 1805 (Abstract)
From: Bowdoin, James
To: Madison, James


          § From James Bowdoin. 18 December 1805, Paris. “I had the honour to write to you very fully on the 7th. inst. by Capt. Jarvis of the brig dispatch a fast sailing vessell bound from Rochélle for Savannah in Georgia: I understand it is probable, that this Letter may reach Rochélle before Capt. Jarvis may have sailed, wch. gives me the oppty. to transmit to you this Govt.’s acco. of a late decisive victory obtained by the french over the Russian & Austrian-Armies. This being the hour for the departure of the Post.”
        